Case: 1:19-cr-00549-JG Doc #: 1 Filed: 09/18/19 1of 7. PagelID #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) { @
> te t9 CR 54g
v. ) CASE NO.
) Title 21, United States Code
RONALD D, ROGINSKY ) Sections 841(a)(1), (b)(1)(E), (h),
JOHN M. AMBROSE ) 846, 952, 960 (a)(1), (b)(5), 963,
ERIC S. ANGLE, ) Title 18, United States Code,
) Section 2 and 1956(h)
Defendants. ) rm

 

BACKGROUND AND DEFINITIONS

1. The “clear” or “surface” web is part of the internet accessible to anyone with a
standard browser and that standard web search engines can index. The deep web is the part of
the internet whose contents are not indexed by standard web search engines. The dark net is a
part of the deep web that not only cannot be discovered through a traditional search engine, but
also has been intentionally hidden and is inaccessible through standard browsers and methods.

2. Dark net marketplaces operate on the dark net. These sites are generally only
accessible through the input of specific addresses using a TOR browser. The dark net
marketplaces function primarily as black markets, selling or brokering transactions involving
drugs, cyber-arms, weapons, counterfeit currency, stolen credit card details, forged documents,
unlicensed pharmaceuticals, steroids, and other illicit goods as well as the occasional sale of
legal products. Dark net vendors (also known as distributors) operate on these dark net markets
as sellers of these goods. They provide detailed information about their wares on these Sites,

including listings of their drugs for sale, contact information (such as TOR-based email or
Case: 1:19-cr-00549-JG Doc #1 Filed: 09/18/19 2 of 7. PagelD #: 2

encrypted messaging applications), and the prices and quantities of drugs for sale in digital
currencies.

3. Digital currencies and tokens are electronically sourced units of value that exist —
on the internet and are not stored in a physical form. Cryptocurrencies, a form of digital
currency, are not issued by any government, but instead are generated and controlled through
computer software operating on decentralized peer-to-peer networks. Bitcoin is one example of
a cryptocurrency. Users of cryptocurrencies send units of value to and from “addresses,” which
are unique strings of numbers and letters functioning like a public account number.
Cryptocurrency transactions are recorded on a publicly available distributed ledger, often
referred to as a “blockchain.” Because cryptocurrencies are transferred peer-to-peer, users can
avoid traditional, regulated financial institutions that collect information about their customers
and maintain anti-money laundering and fraud programs.

GENERAL ALLEGATIONS

4. Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, ERIC 8S. ANGLE
were members of the “qu4ntum” Drug Trafficking Organization. The qu4ntum Drug Trafficking
Organization maintained and controlled the qu4ntum dark net vendor account on AlphaBay,
Dream Market, Wall Street, and other dark net marketplaces. The qu4ntum Drug Trafficking
Organization also distributed anabolic steroids and other controlled substances via websites and
forums operating on the clear web and via person-to-person transactions.

5, The Organization used the qu4ntum account as an online storefront for the sale of
dangerous controlled substances, including anabolic steroids. The qu4ntum Drug Trafficking
Organization trafficked narcotics from its base of operations to locations throughout the United

States
Case: 1:19-cr-00549-JG Doc #: 1 Filed: 09/18/19 3 of 7. PagelD #: 3

6. Members within the “qu4ntum” Drug Trafficking Organization imported anabolic
steroids and other controlled substances from China and elsewhere.

7. Sales of controlled substances were paid for using cryptocurrency and cash, which
was sometimes shipped in the mail.

8. Defendants and other members of the conspiracy used various methods designed
to protect the membership’s anonymity and to provide security for the criminal organization
from law enforcement and other criminal organizations. These methods included:

a. Forum posting on anonymous clear web marketplaces;
b. Live conversations using end-to-end encrypted voice calling platforms; and
c. Private messaging including end-to-end encrypted messaging applications.

9. Defendants used the United States Postal Service, third party shipping companies
and hand-to-hand transactions as the means of distributing the controlled substances. Defendants
used various means to hide their identification as the shippers of drug parcels including opening
Post Office Boxes under fictitious identities.

10. Defendants and other members of the conspiracy laundered the criminal proceeds

through a variety of means, including maintaining and controlling digital currency (e.g., Bitcoin)

addresses.
COUNT 1
(Conspiracy to Distribute Controlled Substances,
in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(E))
The Grand Jury charges:

11. The factual allegations in paragraphs 1 through 10 are re-alleged and incorporated
by reference in this count, as though fully set forth herein

12. From on or about January 1, 2015, to on or about November 19, 2018, the exact
Case: 1:19-cr-00549-JG Doc #: 1 Filed: 09/18/19 4o0f 7. PagelD#: 4

dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, ERIC S. ANGLE,
and others known and unknown to the Grand Jury, did knowingly, intentionally, and without
authority combine, conspire, confederate and agree with each other and with diverse others to
distribute anabolic steroids, Schedule III controlled substances, in violation of Title 21, United
States Code, Section 841(a)(1), (b)(1)(E), and 846.

COUNT 2
(Conspiracy to Import Controlled Substances, 21 U.S.C. § 963)

The Grand Jury charges:

13. The factual allegations in paragraphs 1 through 10 are re-alleged and incorporated
by reference in this count, as though fully set forth herein

14. From on or about January 1, 2015, to on or about November 19, 2018, the exact
dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, ERIC S. ANGLE,
and others known and unknown to the Grand Jury, did knowingly, and intentionally combine,
conspire, confederate, and agree with each other to import into the United States from any place
outside thereof, anabolic steroids, Schedule III controlled substances in violation of Title 21,
United States Code, Sections 952(a), 960(a)(1), and (b)(5).
All in violation of Title 21, United States Code, Section 963.

COUNT 3

(Distributing Controlled Substances by Means of the Internet, 21 U.S.C. § 841(h))
The Grand Jury further charges:

15. The factual allegations in paragraphs 1 through 10 are re-alleged and incorporated

by reference in this count, as though fully set forth herein.
Case: 1:19-cr-00549-JG Doc #:1 Filed: 09/18/19 5o0f 7. PagelD#: 5

16. From on or about January 1, 2015, to on or about November 19, 2018, the exact dates
unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, ERIC S.
ANGLE, and others known and unknown to the Grand Jury, did knowingly and
intentionally deliver, distribute, and dispense a controlled substance by means of the
internet: to wit, Defendants used dark net marketplace accounts, encrypted
communication applications as well as websites and forums operating on the clear web to
distribute mixtures and substances containing anabolic steroids, Schedule III controlled
substances.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(E), and (h).

COUNT 4
(Conspiracy to Launder Money, in violation of 18 U.S.C. § 1956(h))

The Grand Jury further charges:

1. From on or about January 1, 2015, to on or about November 19, 2018, the exact
dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, ERIC S. ANGLE,
and others known and unknown to the Grand Jury, did knowingly, and intentionally conspire to
commit money laundering, in violation of Title 18, Section 1956(a)(1).

2. It was a part and object of the conspiracy that Defendants RONALD D.
ROGINSKY, JOHN M. AMBROSE, ERIC S. ANGLE, and others known and unknown to the
Grand Jury, did knowingly and intentionally combine, conspire, confederate, and agree to
conduct and attempt to conduct financial transactions affecting interstate and foreign commerce,
which transactions involved the proceeds of specified unlawful activity, to wit: conspiracy to

distribute and possess with intent to distribute controlled substances, in violation of Title 21,
Case: 1:19-cr-00549-JG Doc #: 1 Filed: 09/18/19 6 of 7. PagelD #: 6

United States Code, Sections 841(a)(1) and 846, knowing that the transactions were designed in
whole and in part to conceal and disguise the location, source, ownership and control of the
proceeds of said specified unlawful activity, and while conducting and attempting to conduct
such financial transactions, knew that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, in violation of Title 18, United
States Code, Section 1956(a)(1)(B)(i).

3. It was part and object of the conspiracy that the Defendants:

a. Utilized digital currency (such as Bitcoin) to conceal and disguise the
nature, location, source, ownership and control of the drug proceeds;
b. Maintained and controlled digital currency addresses through which
customers paid them in exchange for narcotics;
c. Used digital currency exchanges to convert cryptocurrency drug
trafficking proceeds into official fiat currency;
d. Shipped cash in the mail as payment for controlled substances.
All in violation of Title 18, United States Code, Section 1956(h).
FORFEITURE
The Grand Jury further charges:

17. The allegations contained in Counts 1-4 of this Indictment are hereby re-alleged
and incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture
pursuant to the provisions of Title 21, United States Code, Section 853 (drug offense) and Title
18, United States Code, Section 982(a)(1) (money laundering offenses). As a result of these
offenses, Defendants RONALD D. ROGINSKY, JOHN M. AMBROSE, and ERIC S. ANGLE

shall forfeit to the United States any and all property constituting, or derived from, any proceeds
Case: 1:19-cr-00549-JG Doc #:1 Filed: 09/18/19 7 of 7. PagelD #: 7

the defendants obtained, directly or indirectly, as the result of the drug offense; any and all of
their property used - or intended to be used - in any manner or part, to commit or to facilitate the
commission of the drug offense; and, all property, real and personal, involved in the money

laundering offenses, and all property traceable to such property.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
